Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2930263 (Wishney) in view of US 2008/0028804 (Hoppe).
With respect to claim 1, Wishney teaches a washing machine, comprising a cabinet having a first opening and a washing space therein; a door assembly (70, 310) configured to open or close the first opening, wherein the door assembly includes a door body (71, Fig.3, Fig.4) having a second opening (330) into which laundry is inserted, a door glass (72) having a second hole (340, Fig.5) provided at another side of the door glass and a guide duct (320, Fig.4) enclosing a connection between the second opening (330) and the second hole  (340, Fig.4), and inclining downwards from the second opening (330) to the second hole (340, Fig.4). With respect to claim 1, Wishney doesn’t explicitly teach a first hole provided at one side of the door glass, however Wishney does disclose that door body 71 and door glass 72 are two separate housings that are coupled together (section 0059). Hoppe shows two glass parts (10, 9) coupled together, the door glass (9) having a first hole (front opening) provided at one 
With respect to claim 2, the combination (Wishney) shows an auxiliary door (310, Fig.3) configured to open and close the second opening (330), the auxiliary door including an insulating portion (section 0064).  
With respect to claims 11 and 12, the combination (Wishney) teaches a sealing member (diaphragm, section 0080) arranged around a perimeter of the second hole (340) but doesn’t explicitly teach the sealing member has a cap. Hoppe shows wherein the sealing member includes a sealing cap (at end of 16, Fig.5) having one end connected with a hole.  It would have been obvious to include a sealing cap to the sealing member of modified Wishney, such as shown by Hoppe, in order to tightly seal the two parts together.
With respect to claim 4, the combination shows (Hoppe) wherein the sealing member (16, Fig.5) further includes a contact surface with faces the door glass (9, Fig.5).
With respect to claim 7, the combination shows (Hoppe) wherein the sealing member includes a sealing ring (sealing member 16 is a ring around the opening of door glass 9) having a ring shape and located between a coupling groove (at 14) and a coupling protrusion (at 13, Fig.5).  

With respect to claim 14, the combination shows (Hoppe) wherein the first hole (front opening of 9, Fig.2) of the door glass is connected to the door body (10, Fig.2).
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2930263 (Wishney) in view of US 2008/0028804 (Hoppe) in further view of US 2004/0020246 A1 (Yun).
With respect to claim 3, the combination doesn’t teach a sealing agent. Yun teaches wherein the sealing member further includes a sealing agent (650, Fig.4) configured to attach the other end of the sealing cap to the door glass (630/600). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sealing agent to the sealing cap of modified Wishney, in order to securely attach to the door glass. 
	
Allowable Subject Matter
4.	Claims 5, 6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argued that Hoppe doesn’t show the door glass 9 includes a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637